       Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 1 of 20 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS

---------------------------------------------------------------x
                                                               :   Case No.
MANHATTAN VENTURE HOLDINGS LLC,                                :
                                                               :   COMPLAINT
                                    Plaintiff,                 :
                                                               :
         -against-                                             :
                                                               :
G SQUARED ASCEND I INC.                                        :
G SQUARED V LP,                                                :
G SQUARED EQUITY MANAGEMENT LP                                 :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x

        Plaintiff Manhattan Venture Holdings LLC (“MVH,” “Plaintiff,” or “Manhattan Venture

Partners”), by and through its attorneys, Carmel, Milazzo & Feil LLP, alleges for its Complaint

against Defendants G Squared Ascend I Inc. (“G Squared Ascend”), G Squared V LP (“G Squared

V”) and G Squared Equity Management LP (“GS Management” (collectively, the “Defendants”)

as follows:

                                       NATURE OF THE ACTION

        1.       This is an action arising from Defendants’ willful infringement of Plaintiff’s

trademark. Plaintiff (together with its affiliates) is in the business of providing investment advisory

and brokerage services to various funds. One of the signature lines of Plaintiff’s business is the

design and implementation of strategies to invest in late-stage venture-backed companies through

stock purchased privately from existing shareholders. Such transactions are known as secondary

purchases, to distinguish them from primary purchases, which entails the purchase of newly issued

securities offered by a corporate issuer. Plaintiff is the owner of the federally registered trademark
      Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 2 of 20 PageID #:2




“SECONDARY AS A SERVICE”, which Plaintiff has used to advertise and promote Plaintiff’s

business and brand (the “MVP Brand”).

       2.      Incredibly, Defendants, whose underlying principals and affiliates are direct

competitors of Plaintiff, in a blatant attempt to trade on the goodwill associated with Plaintiff’s

trademark and the MVP Brand, used the marks “SECONDARIES-AS-A-SERVICE” and

“SECONDARIES AS A-SERVICE” describing Defendants’ services relating to the design and

implementation of secondary offerings strategies.

       3.      Defendants went as far as mendaciously claiming the ownership of such infringing

marks in the offering materials of G Squared Ascend’s initial public offering and in marketing

materials for G Squared V – a fund owned and operated by GS Management.

       4.      Defendants     have     used    the    “SECONDARIES-AS-A-SERVICE”               and

“SECONDARIES AS A-SERVICE” to advertise and solicit participation in G Squared Ascend’s

initial public offering and to solicit investments in G Squared V. As alleged below, Defendants’

use of the marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A-SERVICE”

infringed upon Plaintiff’s trademark in violation of federal and state law.

       5.      Based upon Defendant’s unlawful conduct as alleged below, Plaintiff asserts claims

for federal trademark infringement, unfair competition, and false endorsement and association

under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), violation of the Illinois

Uniform Deceptive Trade Practices Act; violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act; and unfair competition under Illinois common law, and is entitled to both

monetary damages and injunctive relief to enjoin Defendants’ continued infringement of Plaintiff’s

trademark.




                                                -2-
      Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 3 of 20 PageID #:3




                                         THE PARTIES

       6.      Plaintiff Manhattan Venture Holdings LLC (“Plaintiff”, “MVH” or “Manhattan

Venture Partners”) is a limited liability company organized and existing pursuant to the laws of

the State of Delaware, with its principal place of business located at 152 Madison Avenue, 7th

Floor, New York, New York.

       7.      Upon information and belief, Defendant G Squared Ascend I Inc. (“G Squared

Ascend”) is a corporation organized and existing pursuant to the laws of the Cayman Islands, with

its principal place of business located at 205 N. Michigan Avenue, Suite 3770, Chicago, Illinois.

       8.      Upon information and belief, Defendant G Squared V LP (“G Squared V”) is a

limited partnership organized and existing pursuant to the laws of the State of Delaware, with its

principal place of business located at 205 N. Michigan Avenue, Suite 3770, Chicago, Illinois.

       9.      Upon information and belief, Defendant G Squared Equity Management LP (“GS

Management”) is a limited partnership organized and existing pursuant to the laws of the State of

Delaware, with its principal place of business located at 205 N. Michigan Avenue, Suite 3770,

Chicago, Illinois.

                                JURISDICTION AND VENUE

       10.     This Court has subject matter over this action pursuant to 28 U.S.C. §§ 1331 and

1338 in that Plaintiff’s claims are predicated upon the Lanham Trademark Act of 1946 (the

“Lanham Act”), 15 U.S.C. §§ 1051, et seq.

       11.     This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. 1367(a) because the state law claims are so related to the federal claims that they form part

of the same case or controversy and derive from the same nucleus of operative facts.




                                               -3-
       Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 4 of 20 PageID #:4




        12.      This Court has personal jurisdiction over Defendants because Defendants’

principal place of business is located in the State of Illinois and in this judicial district, and

continually and systematically do business in the State of Illinois.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendants resides in this District.

                              FACTS COMMON TO ALL CLAIMS

Background

        14. Plaintiff is a holding company that owns the intellectual property of, and controls, a

group of operating entities doing business as Manhattan Venture Partners. Plaintiff provides

investment advisory and brokerage services to various businesses including funds. One of the

signature lines of Plaintiff’s business is the design and implementation of investment strategies to

invest in late-stage venture-backed companies through stock purchased privately from existing

shareholders, i.e., structuring and conducting the secondary market offerings. These securities

purchased on the secondary market are then owned and held by the funds until there is an initial

public offering of such stock, or an acquisition or other liquidation event, when such stock can be

sold by the funds. Additionally, Manhattan Venture Partners’ team structures programmatic

liquidity solutions in collaboration with issuers of securities and otherwise assists issuers to avoid

premature initial public offerings or acquisitions.

        15.     Upon information and belief, Defendant engage in the same or substantially similar

business as Manhattan Venture Partners, and is a direct competitor of Manhattan Partner Ventures.

Plaintiff Registers the Trademark SECONDARY AS A SERVICE

        16.     Given the unique nature of the equity capital investment services and investment

products provided by Manhattan Partner Ventures, Manhattan Venture Partners coined the phrase



                                                -4-
      Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 5 of 20 PageID #:5




“SECONDARY AS A SERVICE”, to create a strong brand identity in the marketplace. Plaintiff

began using the mark SECONDARY AS A SERVICE on its website and in advertisements of its

services in July 2015.

       17.      In April 2016, Plaintiff applied to the United States Patent and Trademark Office

(“USPTO”) to grant it exclusive ownership of the federally registered word mark SECONDARY

AS A SERVICE for a variety of capital market investment and financial investment brokerage

services performed by Manhattan Venture Partners. The application was granted by the USPTO,

and Plaintiff’s word mark SECONDARY AS A SERVICE was registered on April 11, 2017 (U.S.

Trademark Registration No. 5,179,543). A copy of the certificate of registration is annexed hereto

as Exhibit A.

       18.      The federal registration granted Plaintiff with the exclusive right to use the phrase

SECONDARY AS A SERVICE in connection with the following services:

       CLASS 36:Capital investment; Capital investment consulting; Capital investment
       services; Equity capital investment; Fund investment consultation; Funds
       investment; Providing venture capital, development capital, private equity, and
       investment funding; Venture capital advisory services; Venture capital financing;
       Venture capital fund management; Venture capital funding services to emerging
       and start-up companies; Venture capital services, namely, providing financing to
       emerging and start-up companies; Financial investment brokerage services,
       namely, secondary stock sale services and private stock sale services performed for
       others; Financial consulting in the field of company liquidity programs, namely,
       brokering private tender offer and private liquidity transactions for others.


       19.      MVH and its subsidiaries and affiliates have been using the SECONDARY AS A

SERVICE trademark (the “Trademark”) in the United States for more than five years, regularly

communicating it to its customers and prominently and consistently featuring it among its lines of

services.




                                                -5-
      Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 6 of 20 PageID #:6




       20.     As a result of Plaintiff’s continuous use of the inherently distinctive SECONDARY

AS A SERVICE trademark and the commercial success of its investment services under this mark,

Plaintiff has achieved substantial goodwill in the Trademark. The financial industry, and more

specifically the private equity investment community, has come to favorably know, recognize and

identify such services bearing the Trademark as services of Plaintiff.

       21.     The trademark has come to represent the valuable goodwill and reputation of

Plaintiff as a provider of investment services. As a result, the financial industry, and more

specifically the private investment community, has come to know that investment services

marketed and/or provided under the Trademark are exclusively associated with Plaintiff.

       22.     Further, Plaintiff owns a domain name www.secondariesasaservice.com that

redirects Manhattan Venture Partners’ clients and prospective clients to its main website.

       23.     During this time, the Trademark remained uncontested.

       24.     The Trademark has become associated with Manhattan Venture Partners and the

MVP Brand, and has become one of the most successful and renowned brands of Manhattan

Venture Partners.

Defendants’ Infringement of the Trademark

       25.     Upon information and belief, GS Management provides investment advisory and

services to various businesses including funds. GS Management owns and operates a number of

funds, including G Squared Ascend and G Squared V, that invest in late-stage venture-backed

companies through stock purchased privately from existing shareholders, i.e., secondary market

offerings. GS Management is a direct competitor of Plaintiff.

       26.     In or about early February 2021, Plaintiff learned that Defendants were infringing

on the Trademark.


                                               -6-
      Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 7 of 20 PageID #:7




       27.     Specifically, Defendants G Squared Ascend and GS Management violated

Plaintiff’s rights in the Trademark in connection with the promotion of G Squared Ascend’s

business in an initial underwritten public offering of G Squared Ascend’s securities. The

registration statement and the preliminary prospectus associated with such offering were filed with

the United States Securities and Exchange Commission (the “SEC”) on January 28, 2021 (the

“Registration Statement”) and became effective on February 4, 2021. This offer of securities was

underwritten     by     UBS.       A     copy      of     the    registration     statement     on

Form S-1 is annexed hereto as Exhibit B.

       28.     In its preliminary prospectus filed with the Registration Statement, G Squared

Ascend used the phrases “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A

SERVICE” as marks in the description and designation of its advertised signature strategies and

lines of businesses in connection with strategic management of portfolio funds by G Squared. For

instance, the prospectus provides as follows:

               Secondary Direct Investments: The G Squared team works
               alongside portfolio company C-suites and board members to create
               ongoing liquidity programs as the company’s Right of First Refusal
               (RoFR) partner. G Squared refers to this investment strategy as their
               proprietary SaaS; Secondaries-as-a-Service, G Squared has
               deployed this Secondaries-as-a-Service strategy into a majority of
               their positions across their funds. This unique strategy enables
               strong rapport with portfolio company management teams and
               fosters longstanding relationships that persist well into the typical
               portfolio company’s public market debut. Our sponsor’s
               Secondaries-as-a Service provides portfolio company management
               teams and boards with (i) the ongoing absorption of secondary
               transactions identified by management that relieves the pressure of
               today’s elongated private company life cycle, (ii) cap table /
               valuation management advisory, (iii) the enablement of employee
               options and shareholder financing programs and (iv) the creation of
               liquidity for other managers invested who hold shares in a vehicle
               that have exhausted the related fund’s life. This contributes to the
               greater than 70% of shares in current active funds sourced through
               secondary transactions. Historically, this activity has supported

                                                -7-
       Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 8 of 20 PageID #:8




                 portfolio companies to stay private longer. We view the G Squared
                 Ascend strategy as an “Exit-as-a-Service” enhancement to our
                 sponsor’s core Secondaries-as-a-Service expertise. This strategy is
                 being deployed as an increasing number of our portfolio companies
                 appear ripe for public markets. G Squared views this overall
                 Secondaries-as-a-Service approach as an important core
                 competency of the organization that should serve to enhance our
                 Company’s likelihood of completing a successful merger.
                 Additionally, our sponsor’s experience in structuring transactions in
                 the private market should translate to flexibility around reaching a
                 successful deal…. (Emphases added)
                 Our distinctive Secondaries as a Service model builds long-lasting
                 rapport with company management teams. Core fund positions are
                 typically built over dozens of transactions, while assisting
                 companies with the management of their cap tables. (Emphases
                 added)


         29.     To trade on the goodwill associated with the Trademark and the MVP Brand,

Defendants G Squared Ascend and GS Management prominently used the marks

“SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A SERVICE”, which merely

changes the word “secondary” of the Trademark to its plural form, and is essentially identical to

“SECONDARY AS A SERVICE” trademark.

         30.     The marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A

SERVICE” were used in association with services connected with “provid[ing] growth capital to

companies and also satisfy[ing] the liquidity needs of early-stage investors and employees seeking

to monetize or partially monetize their shares in these highly regarded growth-stage businesses,”

i.e., services identical to Plaintiff’s services.

         31.     Upon information and belief, UBS marketed G Squared Ascend’s securities to

UBS’s customers and the public using the infringing mark through the Prospectus and other

marketing materials in private and public offerings of G Squared Ascend’s securities.




                                                    -8-
       Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 9 of 20 PageID #:9




        32.     Defendants G Squared Ascend and GS Management’s use of the marks

“SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A SERVICE” in the Prospectus

creates the false impression that the goods and services originate from G Squared Ascend and/or

GS Management, not from Plaintiff, that the marks used are “proprietary” marks of G Squared

Ascend and GS Management, or that the marks in question are somehow connected or associated

with Plaintiff’s services and financial products, so as to deceive customers or to cause confusion or

mistake as to the origin or affiliation of the actual originator of goods and services.

        33.     The attempted association of the Trademark with G Squared Ascend and GS

Management’s goods and services is likely to blur the distinctive character and tarnish the

reputation of Plaintiff and the MVP Brand.

        34.     On February 8, 2021, Plaintiffs notified G Squared Ascend and UBS that their use

of the marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A SERVICE”

infringed upon the Trademark, and demanded that they immediately cease and desist from using

same. Despite the foregoing, G Squared has refused to cease and desist from using the mark

“SECONDARIES-AS-A-SERVICE”.

        35.     Not only has G Squared Ascend and GS Management failed to cease and desist

from the illegal use of Plaintiff’s trademark, they apparently proceeded with the closing of G

Squared Ascend public and private offerings using materials that prominently featured the

Trademark, ignoring Plaintiff’s cease and desist letter received by Defendants on February 8, 2021.

        36.     On February 8, 2021, approximately at 5:17 pm, G Squared filed the Prospectus

(which improperly included the infringing mark) under Rule 424(b)(4) with the SEC. Further, G

Squared filed its Current Report on Form 8-K filed with the SEC on February 17, 2021, stating that




                                                  -9-
     Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 10 of 20 PageID #:10




“[o]n February 9, 2021, G Squared Ascend I Inc. (the “Company”) consummated an initial public

offering… together with certain of the proceeds from the Private Placement, $345,000,000…”

        37.     Based upon the foregoing, Defendant’s infringement was willful and in bad faith.

        38.     Additionally, it was recently learned that GS Management, in marketing G Squared

V, used the Trademark in and after February 2021 to solicit investments in G Squared V – another

fund owned and operated by GS Management.

        39.     In an Investor Deck that is dated February 2021, GS Management and G Squared

V use the mark “SECONDARIES AS A SERVICE” as a description of their services and strategies.

        40.     Defendants G Squared V and GS Management’s use of the mark

““SECONDARIES AS A SERVICE” in the Investor Deck creates the false impression that the

goods and services originate from G Squared V and GS Management, not from Plaintiff, that the

marks used are “proprietary” marks of G Squared V and GS Management, or that the marks in

question are somehow connected or associated with Plaintiff’s services and financial products, so

as to deceive customers or to cause confusion or mistake as to the origin or affiliation of the actual

originator of goods and services.

        41.     The attempted association of the Trademark with G Squared V and GS

Management’s goods and services in the Investor Deck is likely to blur the distinctive character and

tarnish the reputation of Plaintiff and the MVP Brand.

Plaintiff Has Suffered Significant Harm

        42.     Defendants’ unauthorized use of the Trademark has directly caused Plaintiff harm

in the loss of exclusive rights to use and control the Trademark.

        43.     Use of an identical or confusingly similar mark within the same investment

community is likely to cause confusion.

                                                - 10 -
     Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 11 of 20 PageID #:11




        44.      Defendants’ unauthorized use has also caused Plaintiff harm in the form of

confusion among consumers as to the origin and authenticity of Plaintiff’s services and investment

products and will cause additional irreparable harm in the form of usurpation of future business

opportunities.

        45.      Upon information and belief, Defendant’s use of the Trademark has impaired the

ability of business customers to identify accurately the source of Manhattan Venture Partners’

business. Customers familiar with Plaintiff’s services would likely assume incorrectly that the

services provided by Defendant originated with Plaintiff, that Plaintiff is responsible for services

provided by Defendant, that there is some type of affiliation, connection, or association among the

parties, or that Plaintiff has sponsored, endorsed, or approved of Defendant’s services.

        46.      Defendant’s use of the infringing marks through advertisements and solicitations

made through public and private offerings improperly trade off the goodwill Plaintiff has

established in the SECONDARY AS A SERVICE mark including the use of Plaintiff’s goodwill

to attract investors who are interested in secondary markets in private equity.

        47.      Defendant, by its acts complained of herein, has infringed Plaintiff's trade name,

trademark, and service mark rights in and to the Trademark; diluted the unique commercial

impression of MVP Brand; unfairly competed with Plaintiff in the marketplace, and otherwise

improperly used the reputation and goodwill of Plaintiff to promote their competing services which

do not originate from, and which are not affiliated, connected or associated with, or sponsored,

endorsed or approved by, Plaintiff.

        48.      As a result of Defendant’s conduct, Plaintiff has and will continue to suffer

irreparable harm, for which Plaintiff has no adequate remedy at law.




                                               - 11 -
    Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 12 of 20 PageID #:12




                                FIRST CLAIM FOR RELIEF
                       (Federal Trademark Infringement-15 U.S.C. § 1114)

         49.   Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

         50.   Plaintiff registration of the Trademark SECONDARY AS A SERVICE on the

principal register of the USPTO constitutes prima facie evidence of the validity of the Trademark,

and proof of Plaintiff’s ownership and exclusive right to use the Trademark in connection with its

services.

         51.   The registration also provides G Squared with notice of Plaintiff’s exclusive rights

to the Trademark.

         52.   The Trademark has acquired substantial goodwill which has now been damaged by

Defendants’ use of the marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A

SERVICE”.

         53.   Defendants      used    the   marks      “SECONDARIES-AS-A-SERVICE”              and

“SECONDARIES AS A SERVICE” in commerce by using the same in connection with the

description of their services and strategies substantially similar to Plaintiff’s financial advisory

services and products in connection with the solicitations for the purchase of securities in G

Squared Ascend’s initial public offering and private offering, and in marketing investment

opportunities in G Squared V.

         54.   Defendants      used    the   marks      “SECONDARIES-AS-A-SERVICE”              and

“SECONDARIES AS A SERVICE” with the knowledge that the same infringed upon the

Trademark.




                                               - 12 -
        Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 13 of 20 PageID #:13




           55.   Defendants’ aforementioned conduct created the false and misleading impression

 that Defendants are sanctioned or authorized by Plaintiff to use the Trademark to advertise,

 promote, solicit, and sell its securities, services, and/or investment-related products.

           56.   Defendants engaged in the aforementioned conduct with the intent to confuse and

 mislead the public into believing that Defendants, and the services and products they advertised

 are affiliated with Plaintiff, or that Defendants are the true source of the Trademark, when they are

 not.

           57.   Defendants’ use of the Trademark is, and at all times was, without the consent of

 Plaintiff.

           58.   Defendants’ use of the Trademark has resulted in Defendants unfairly realizing

 benefits from Plaintiff’s advertisement and promotion of the Trademark, and unjustly exploiting

 and usurping Plaintiffs’ exclusive right to the Trademark.

           59.   By reason of the foregoing, Defendants are liable to Plaintiff for: (a) an amount

 representing three (3) times the amount of damages suffered by Plaintiff or Defendants’ illicit

 profits; and (b) Plaintiff’s reasonable attorneys’ fees.

           60.   Additionally, Plaintiff is entitled to a preliminary and permanent injunction

 restraining and enjoining Defendants from continuing to infringe upon the Trademark.

                                 SECOND CLAIM FOR RELIEF
                          (Federal Unfair Competition – 15 U.S.C. § 1125)
          61.    Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

          62.    Defendants’’ actions and conduct as alleged above constitute use in commerce of a

word, term, or device and false designation of origin that is likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of Defendants with Manhattan


                                                 - 13 -
     Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 14 of 20 PageID #:14




Partner Ventures, or as to the origin, sponsorship or approval of Defendants’ goods and services in

violation of 15 U.S.C. 1125(a).

        63.     By reason of the foregoing, Defendants liable to Plaintiff for: (a) an amount

representing three (3) times the amount of damages suffered by Plaintiff or Defendants’ illicit

profits; and (b) Plaintiff’s reasonable attorneys’ fees.

        64.     Additionally, Defendants have caused irreparable harm, damage, and injury to

Plaintiff. Accordingly, Plaintiff is entitled to a preliminary and permanent injunction restraining

and enjoining Defendants’ from continuing to infringe upon the Trademark.

                                  THIRD CLAIM FOR RELIEF
                   (Violation of Illinois Uniform Deceptive Trade Practices Act)
        65.     Plaintiff repeats and realleges each and every allegation contained in the above

 paragraphs as if set forth fully herein.

        66.     As alleged above, through Plaintiff’s use and advertising of the Trademark, the

Trademark has become associated with Manhattan Venture Partners.

        67.     Plaintiff hereby alleges a deceptive trade practice violation of the Illinois Uniform

 Deceptive Trade Practices Act, 815 ILCS §510/1, et seq.

        68.     The Illinois Uniform Deceptive Trade Practices Act, 815 ILCS §510/1, et seq.,

 provides that a person engages in deceptive trade practices when, inter alia, he “passes off goods

 or services as those of another;...causes likelihood of confusion or of misunderstanding as to

 affiliation, connection or association with or certification by another;... [or] represents that goods

 or services have sponsorship, approval, characteristics...that they do not have...” regardless of

 whether or not there is “competition between the parties or actual confusion or misunderstanding.”

 815 ILCS §510/2.




                                                 - 14 -
    Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 15 of 20 PageID #:15




       69.     Defendants’ unauthorized use of the marks identical to the Trademark, or

approximations or simulations thereof, trades on the business reputation and goodwill of Plaintiff

with the intention of deceiving the public into believing that Defendants are affiliated, connected

or associated with Plaintiff in violation of the Illinois Uniform Deceptive Trade Practices Act, 815

ILCS §510/1-7.

       70.     Plaintiff has been and is being damaged by such violation and has no adequate

remedy at law. Defendants’ unlawful and willful conduct will continue to damage Plaintiff unless

enjoined by this Court.

       71.     Based on Defendants’ previous and continuing knowledge of Plaintiffs federally-

registered mark and receipt of Plaintiff’s cease and desist letter, and continued activities,

Defendant’s violation of the Illinois Uniform Deceptive Trade Practices Act is willful.

                                   FOURTH CLAIM FOR RELIEF
          (Violation of Illinois Consumer Fraud and Deceptive Business Practices Act)

       72.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

       73.     Plaintiff hereby alleges a deceptive trade practice violation of the Illinois Consumer

Fraud and Deceptive Business Practices Act, 815 ILCS §505/1, et seq.

       74.     Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS §505/1,

et seq., makes “the use or employment of any deception[,] fraud, false pretense, false promise,

misrepresentation or the concealment, suppression or omission of any material fact,... or the use

or employment of any practice described in Section 2 of the ‘Uniform Deceptive Trade Practices

Act’...in the conduct of any trade or commerce” unlawful, regardless of whether “any person has

in fact been misled, deceived or damaged thereby.” 815 ILCS §505/2.


                                               - 15 -
    Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 16 of 20 PageID #:16




       75.     Defendants’ continuing unauthorized use of the marks identical to the Trademark,

or approximations or simulations thereof, so as to mislead and deceive the public by suggesting an

association, connection, or affiliation of Defendants with Plaintiff is an unfair method of

competition and a deceptive act or practice in violation of the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS §505/1-12.

       76.     Plaintiff has been damaged by such violation and has no adequate remedy at law.

Defendants’ unlawful conduct will continue to damage Plaintiff unless enjoined by this Court.

       77.     Based on Defendants’ previous and continuing knowledge of Plaintiffs federally-

registered mark and receipt of Plaintiff’s cease and desist letter, and continued activities,

Defendants’ violation of the Illinois Uniform Deceptive Trade Practices Act is willful.

                                FIFTH CLAIM FOR RELIEF
                             (Common Law Trademark Infringement)
       78.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

       79.     Defendants’ conduct as alleged above constitutes an infringement of Plaintiff’s

common law trademark rights under Illinois law.

       80.     As a result of the foregoing, Plaintiff has suffered irreparable damage and harm,

and is entitled to a judgment for monetary damages in an amount to be determined at trial, together

with preliminary and permanent injunctive relief, enjoining Defendants from using the Trademark

(and the marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A SERVICE”) in

any manner.




                                              - 16 -
    Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 17 of 20 PageID #:17




                                  SIXTH CLAIM FOR RELIEF
                                (Common Law Unfair Competition)
        81.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

        82.     As alleged above, Defendants’ conduct and use of the phrases “SECONDARIES-

AS-A-SERVICE” and SECONDARIES AS A SERVICE” in the Registration statement and

prospectuses, in advertising and in the Investor Deck for G Squared V, Defendants services and

products are likely to cause confusion with the Trademark as to the source thereof, and as to

whether there is an affiliated with Plaintiff.

        83.     Defendants’ unauthorized use and infringement of the Trademark has resulted in

an unfair benefit to Defendants from Plaintiff’s advertising and promotion of the Trademark, and

from the goodwill associated therewith.

        84.     As a result of the foregoing, Plaintiff has suffered irreparable damages and injury.

Accordingly, Plaintiff is entitled to preliminary and permanent injunctive relief enjoining G

Squared from using the Trademark (or the marks “SECONDARIES-AS-A-SERVICE” and

“SECONDARIES AS A SERVICE”) in any manner.

        WHEREFORE, Plaintiff respectfully requests that this Court:

        (a)     On the First Claim for Relief, in favor of Plaintiff, and against Defendants (i) in an

        amount representing three (3) times the amount of damages suffered by Plaintiff or

        Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting a

        preliminary and permanent injunction restraining and enjoining Defendants from

        continuing to infringe upon the Trademark and damaging Plaintiff’s goodwill or otherwise

        competing unfairly with Plaintiff or any of their authorized licensees in any manner;




                                                 - 17 -
Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 18 of 20 PageID #:18




  (b)    On the Second Claim for Relief, in favor of Plaintiff, and against Defendants (i) in

  an amount representing three (3) times the amount of damages suffered by Plaintiff or

  Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

  preliminary and permanent injunction restraining and enjoining Defendants, their officers,

  directors, agents, representatives, successors or assigns, and all persons acting in concert

  or in participation with any of them from continuing to infringe upon the Trademark and

  damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

  authorized licensees in any manner;

  (c)    On the Third Claim for Relief, in favor of Plaintiff, and against Defendants,

  pursuant to 815 ILCS 510/2 (i) in an amount representing damages suffered by Plaintiff or

  Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

  preliminary and permanent injunction restraining and enjoining Defendants, their officers,

  directors, agents, representatives, successors or assigns, and all persons acting in concert

  or in participation with any of them from continuing to infringe upon the Trademark and

  damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

  authorized licensees in any manner;

  (d)    On the Fourth Claim for Relief, in favor of Plaintiff, and against Defendants (i) in

  an amount representing the amount of damages suffered by Plaintiff or Defendants’ illicit

  profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting preliminary and

  permanent injunction restraining and enjoining Defendants, their officers, directors, agents,

  representatives, successors or assigns, and all persons acting in concert or in participation

  with any of them from continuing to infringe upon the Trademark and damaging Plaintiff’s




                                          - 18 -
Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 19 of 20 PageID #:19




  goodwill or otherwise competing unfairly with Plaintiff or any of their authorized licensees

  in any manner;

  (e)    On the Fifth Claim for Relief, in favor of Plaintiff, and against Defendants (i) in an

  amount representing three (3) times the amount of damages suffered by Plaintiff or

  Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

  preliminary and permanent injunction restraining and enjoining Defendants, their officers,

  directors, agents, representatives, successors or assigns, and all persons acting in concert

  or in participation with any of them from continuing to infringe upon the Trademark and

  damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

  authorized licensees in any manner;

  (f)    On the Sixth Claim for Relief, in favor of Plaintiff, and against Defendants (i) in an

  amount representing three (3) times the amount of damages suffered by Plaintiff or

  Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

  preliminary and permanent injunction restraining and enjoining Defendants, their officers,

  directors, agents, representatives, successors or assigns, and all persons acting in concert

  or in participation with any of them from continuing to infringe upon the Trademark and

  damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

  authorized licensees in any manner;

  (g)    Pursuant to 15 U.S.C. § 1116, directing Defendants to account to Plaintiff for the

  profits obtained through the unlawful activities alleged herein and unjust enrichment

  obtained through the unauthorized use of Plaintiff’s Trademark;

  (h)    Awarding Plaintiff punitive damages pursuant to Illinois common law on account

  of Defendant’s gross, wanton, willful, and malicious conduct;



                                          - 19 -
    Case: 1:21-cv-02105 Document #: 1 Filed: 04/19/21 Page 20 of 20 PageID #:20




       (i)     For its costs and disbursement, including its reasonable attorneys’ fees;

       (j)     For such other and further relief as the Court deems just, equitable, and proper.



Dated: Skokie, Illinois
       April 18, 2021

                                             Respectfully submitted,

                                             LAW OFFICE OF JOHN F. STIMSON LTD,


                                             By: /s/ John F. Stimson
                                                     John F. Stimson, Esq.
                                             9933 Lawlor Avenue, #312
                                             Skokie, Illinois 60077
                                             (847) 676-1000 (tel.)
                                             (877) 877-0886 (fax)
                                             john@stimson-law.com

                                             CARMEL, MILAZZO & FEIL LLP
                                             Christopher P. Milazzo
                                             55 West 39th Street, 18th Floor
                                             New York, New York 10018
                                             (212) 658-0458 (tel.)
                                             (646) 838-1314 (fax)
                                             cmilazzo@cmfllp.com

                                             Attorneys for Plaintiff




                                              - 20 -
